      Case 2:14-cv-02561-SPL Document 237 Filed 11/04/20 Page 1 of 3




 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                              )   No. CV-14-02561-PHX-SPL
      Mitchell Siegel, et al.,
 9                                              )
                                                )
                         Plaintiffs,            )   AMENDED ORDER1
10                                              )
      vs.
11                                              )
                                                )
      Dignity Health,                           )
12                                              )
13                       Defendant.             )
                                                )
14                                              )

15          Before the Court is Defendant Dignity Health’s Notice of Motion and Motion for
16   Appeal Bond. (Doc. 233) Defendant has appealed its case to the Ninth Circuit and asks the
17   Court to approve the appeal bond to be posted in the amount of $179,000. The Motion is
18   fully briefed and ready for review. (Docs. 234, 235)
19          I.       BACKGROUND
20          Plaintiffs Mitchell Siegel and his wife Dawn Siegel prevailed at the jury trial, but
21   the jury declined to award damages, instead writing only “Legal Fees” in the damages
22   section of the verdict form. (Doc. 227 at 2) The Court vacated the award and granted
23   Plaintiffs permission to file a motion for fees. (Doc. 277 at 2) The Court later granted as
24   modified Plaintiffs Motion for Attorneys’ Fees against Defendant in the amount of
25   $175,933.42. (Doc. 227 at 8) Plaintiffs did not seek costs. Plaintiffs appealed on another
26   issue. Defendant cross-appealed, disputing the validity of the award for various reasons.
27
28          1
                This Order amends line 9 on page 3 of the October 27, 2020 Order. (Doc. 236)
      Case 2:14-cv-02561-SPL Document 237 Filed 11/04/20 Page 2 of 3




 1   Siegal et al. v. Dignity Health, No. 20-16333 (9th Cir. filed July 8, 2020). Defendant seeks
 2   to post a bond in the amount of judgment against it to stay execution of the judgment
 3   pending the appeal. (Doc. 233 at 1)
 4          II.    LEGAL STANDARD
 5          The general rule is that a party may seek to enforce a judgment 30 days after it has
 6   been entered. See Fed. R. Civ. P. 62(a). However, Rule 62(b) provides: “At any time after
 7   judgment is entered, a party may obtain a stay by providing a bond or other security. The
 8   stay takes effect when the court approves the bond or other security and remains in effect
 9   for the time specified in the bond or other security.” Fed. R. Civ. P. 62(b). “District courts
10   have inherent discretionary authority in setting supersedeas bonds; review is for abuse of
11   discretion.” Rachel v. Banana Republic, Inc., 831 F.2d 1503, 1505 n.1 (9th Cir. 1987).
12          III.   DISCUSSION
13          Defendant moves to set the bond at $179,000, taking into account two years’ worth
14   of interest on the award of fees and rounding up an additional $885 for the purposes of
15   providing for appellate costs.2 (Docs. 233-3 at 2–3, 235 at 1–2) Plaintiffs ask the Court to
16   set the bond instead somewhere between $220,000 and $264,000. (Doc. 234) Plaintiffs
17   allege that Defendant did not account for appellate costs, interest on the costs, and “an
18   amount to compensate the Siegels for the delay in being able to collect their attorneys’ fees
19   from the Defendant.” (Doc. 234 at 2) Plaintiffs suggest it would be proper to multiply the
20   fee award by 1.25 or 1.5 to arrive at a suitable bond amount. (Doc. 234 at 3) Plaintiffs have
21   not established that such an increase is necessary, failing to explain why they should be
22   compensated for a delay, especially when their original motion for fees shows their
23   attorneys were hired on a contingency basis. (Doc. 220 at 4) Furthermore, appellate costs
24   are accounted for in Defendant’s calculation. Defendant also points out interest on costs is
25   awarded on the costs from the underlying judgment, not on the costs from the appeal. 28
26
27          2
             Defendant showed calculations of interest based on a .62% rate per week over two
     years, resulting in $2,181.57 in interest. $2,181.57 + $175,933.42 (fee award) =
28   $178,114.99. $178,114.99 + $885.01 = $179,000.00

                                                   2
      Case 2:14-cv-02561-SPL Document 237 Filed 11/04/20 Page 3 of 3




 1   U.S.C. § 1961(a). (Doc. 235 at 2) Here, there were no costs requested or awarded in the
 2   underlying judgment.
 3          IV.    CONCLUSION
 4          The Court finds that Defendant properly calculated interest on the attorneys’ fees
 5   and properly added additional money to provide for appellate costs. The Court finds
 6   Plaintiffs failed to show why they are entitled to an increase.
 7          Therefore,
 8          IT IS ORDERED that Defendant’s Motion for Appeal Bond (Doc. 233) is granted.
 9   Defendant shall place a surety bond in the amount of $179,000.00 with the Clerk of Court
10   according to the procedures required with the Clerk by November 6, 2020. Upon receipt of
11   the bond by the Clerk of Court, the judgment against Defendant shall be stayed pursuant
12   to Rule 62(b).
13          Dated this 4th day of November, 2020.
14
15                                                     Honorable Steven P. Logan
                                                       United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27   cc: Finance
28

                                                   3
